Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 1, 2016

                                    No. 04-15-00280-CR

                                     Driss NASSOURI,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR2608
                          Honorable Steve Hilbig, Judge Presiding


                                      ORDER

       On May 16, 2016, this court issued its opinion and judgment in this appeal. On May 31,
2016, Appellant timely filed a motion for a thirty-day extension of time to file a motion for
rehearing and motion for en banc reconsideration. See TEX. R. APP. P. 49.1, 49.7, 49.8.
       Appellant’s motion for extension of time is GRANTED. Appellant’s motions for
rehearing and en banc reconsideration must be filed with this court by June 30, 2016.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court